Citation Nr: 0914604	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-41 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to October 
2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied service connection for 
a left knee disorder.  

The Veteran testified at an April 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in September 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The Veteran's left knee disability is not etiologically 
related to active service and is not shown by competent 
medical evidence to be etiologically related to a service-
connected disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service; is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury; and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a September 2007 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in a 
September 2007 letter.  The RO readjudicated the case in a 
February 2009 supplemental statement of the case.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, medical records, and 
VA examinations have been associated with the claims file.  
VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran is currently service connected for right knee 
medial compartment degenerative joint disease secondary to 
menisectomy.  The Veteran contends that his current left knee 
disability is secondary to his service-connected right knee.

Service treatment records do not reflect any complaints or 
diagnoses relating to the left knee.  A May 1989 periodic 
examination notes that the Veteran had a left knee injury in 
March 1985 with a recurrence in February 1989 treated with 
anti-inflammatories and exercises; however, a review clinical 
records dated in March 1985 and February 1989, and review of 
a September 1985 periodic examination report and show that 
this injury was to the right knee and not the left.  Although 
the Veteran continued to be treated for his right knee in 
service, no further reference was made to the left knee.  

An August 2002 VA examination, dated prior to the Veteran's 
separation from service, reflects a diagnosis of probable 
early degenerative joint disease in the left knee.  However, 
x-rays of the left knee which were reviewed after the 
examination were negative.  

A December 2002 orthopedic note from the Air Force Hospital 
gives an impression of early osteoarthritis of the left knee.  
X-ray findings were not associated with this assessment.

A March 2003 private opinion from Dr. M.P.B. shows that the 
Veteran was seen in the Orthopedic Surgery Clinic in March 
2003 for left knee pain.  Dr. M.P.B. stated that the Veteran 
had evidence of degenerative disease or arthritis of the left 
knee that may have been exacerbated by preferential use of 
this knee throughout the long course of this right knee pain.  

A March 2004 VA examination shows that the Veteran reported a 
history of left knee osteoarthritis for the past 10 years, 
which he attributed to his right knee disability.  His 
symptoms included constant pain and giving away when walking.  
The Veteran was diagnosed with left knee osteoarthritis. 

A December 2008 VA examination included a review of the 
claims file with four volumes of service treatment records.  
On review of service treatment records, the examiner found 
that there was ample evidence of involvement of the right 
knee, but no involvement of the left knee could be found.  
The VA examiner also noted the Veteran's 2002 diagnosis of 
probably early degenerative joint disease.  The Veteran was 
interviewed and a physical examination was completed.  X-rays 
taken that day were also reviewed.  The examiner stated that 
x-rays were normal in the anterior-posterior and lateral 
planes.  Cartilage space was well maintained and there were 
no ostophytes on the patella, femur, or tibia.  The Veteran 
had normal valgus alignment.  The Veteran was diagnosed with 
left knee strain.  

The December 2008 VA examiner stated the Veteran complained 
of pain in the left knee since his military career.  He 
noted, however, that there was no evidence that the Veteran 
injured the left knee during his military career.  He stated, 
therefore, that the question arises as to whether his right 
knee disability aggravated the left knee.  The examiner noted 
that it was approximately 28 years since the Veteran first 
had a problem with the right knee and consequently complained 
of pain in the left knee.  He stated that the current state 
of the left knee was normal.  There was no effusion and the 
Veteran had normal range of motion, albeit having lost 20 
degrees of terminal flexion due to his being overweight.  The 
examiner noted that the Veteran had 140 degrees flexion 
during a 2002 VA examination.  The examiner stated, 
considering the Veteran's overweight status, it was 
surprising that he did not have more findings in the left 
knee.  Based on the above analysis, the VA examiner opined 
that the Veteran's left knee strain was less likely as not 
related to an incident in military service.  He opined that 
the Veteran's left knee strain was less likely as not 
proximately due to his service connected right knee.  He 
opined that the Veteran's left knee strain had not been 
aggravated by the service connected right knee disability.  
The examiner stated that the Veteran's left knee would be 
expected to be symptomatic based on his age and weight.  He 
noted that x-rays were normal and the Veteran did not have an 
MRI of the left knee.  He noted that an MRI had been ordered. 

In a December 2008 addendum, the VA examiner stated that MRI 
results reflect a horizontal liner T2 hyperintensity at the 
posterior horn of the medial meniscus that does not extend to 
the articular surface.  The Veteran also had mild thickening 
of the proximal half of the posterior cruciate ligament.  The 
examiner stated that these findings were suggestive of 
degeneration rather than trauma and would be expected in a 
person with his level of obesity.  Hence, his impressions and 
prior opinions had not changed. 

Medical evidence of record shows that the Veteran was 
diagnosed with degenerative disc disease or early 
osteoarthritis of the left knee.  (See August 2002 VA 
examination, December 2002 orthopedic note, March 2003 
opinion from Dr. M.P.B.,  March 2004 VA examination).  
However, the diagnosis of arthritis in the left knee was not 
confirmed by x-rays or MRI.  August 2002 VA x-rays of the 
left knee were negative.  X-rays of the left knee taken at 
the time of a December 2008 VA examination were normal in the 
anterior-posterior and lateral planes.  Although December 
2008 MRI findings were suggestive of degeneration, the 
examiner indicated that his diagnosis of left knee strain had 
not changed.  The Veteran's diagnosis of arthritis has not 
been confirmed by x-ray or MRI evidence.  As arthritis did 
not manifest to a compensable degree within one year of the 
Veteran's separation from service, presumptive service 
connection is not warranted in this case.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008); See also 38 C.F.R. § 4.71a Diagnostic Codes 
5010, 5003 (indicating that traumatic or degenerative 
arthritis must be established by x-ray findings in order to 
warrant a compensable rating under the Schedule of Ratings - 
musculoskeletal system).  

In a March 2003 opinion, Dr. M.P.B. opined that the Veteran 
had evidence of degenerative disease or arthritis of the left 
knee that may have been exacerbated by preferential use of 
this knee throughout the long course of this right knee pain.  
There were no diagnostic studies or treatment reports 
referenced in conjunction with this opinion.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  Accordingly, a March 2003 opinion from Dr. 
M.P.B is insufficient evidence of a nexus or relationship 
between a current left knee disability and the Veteran's 
service-connected right knee.  
 
A December 2008 VA examiner diagnosed the Veteran with left 
knee strain as opposed to arthritis.  He did not find 
evidence of arthritis on x-rays of the left knee.  The VA 
examiner opined that the Veteran's left knee strain was less 
likely as not proximately due to his service connected right 
knee; was less likely as not proximately due to his service 
connected right knee; and had not been aggravated by the 
service-connected right knee disability.  The examiner 
instead attributed the Veteran's symptomatology to his age 
and weight.  After review of an MRI, the examiner stated that 
his impressions and prior opinions had not changed. 

According to United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the December 2008 VA opinion 
provides the most probative evidence of record with respect 
to the diagnosis and etiology of the Veteran's left knee 
disability.  The December 2008 VA examiner had the 
opportunity to review the Veteran's entire claims file 
including service treatment records.  The medical evidence 
reviewed and discussed by the VA examiner was factually 
accurate.  In contract to prior diagnoses and opinions, the 
December 2008 VA examiner's diagnosis was based upon x-ray 
and MRI evidence.  Based on all the evidence and on his 
expertise, the examiner provided a fully articulated opinion 
and provided sound reasoning for his conclusion.  The 
examiner's rationale was based on the facts of this 
particular case.  Absent a nexus between the Veteran's 
current left knee disability and his service-connected right 
knee, the Board finds that service connection is not 
warranted.

The Veteran's currently diagnosed left knee disability is not 
shown by competent medical evidence to have been incurred in 
service.  Arthritis of the left knee did not manifest to a 
compensable degree within one year of service to warrant the 
presumption of service connection.  The most probative 
evidence of record does not establish a nexus between the 
Veteran's current left knee disability and his service-
connected right knee.  Therefore, the Board finds that 
service connection is not warranted for a left knee 
disability.  

In making this determination, the Board has considered the 
Veteran's own statements in support of his claims.  The Board 
acknowledges the Veteran's belief that his left knee 
disability is related to his service-connected right knee; 
however, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C. Conclusion

Although the Veteran has a currently diagnosed left knee 
disability, the record provides no competent and credible 
evidence that the disability was incurred or aggravated in 
service and arthritis did not manifest within a year 
following the Veteran's separation from service.  The most 
probative evidence of record does not establish a nexus 
between the Veteran's current disability and his service-
connected disability.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a left knee disability etiologically related to 
active service, or to a service-connected disability.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.




ORDER

Service connection for a left knee disability, to include as 
secondary to a service-connected right knee disability, is 
denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


